Colden, Mayor,

after recapitulating the principal points °f the testimony, and a brief analysis of the law of manslaughter, ruled the following
POINTS OF LAW:
1st. “ The law of homicide, and of course the law of “ manslaughter, is the same as it was in this State on the “ 19th of April, 1775, so far as it has not been altered by “ acts of the legislature, subsequent^, to the adoption of “ the State Constitution. And the Legislature has passed “ no act upon the subject that can affect this case, except “ in relation to the punishment, which the Jury ought not “ to take into consideration.”
2d. “ If the prisoner intentionally gave the mortal “ wound while he was fighting with the deceased, and the “ prisoner was not in danger of life or great bodily harm, “ the killing may be manslaughter, though death was not “ intended, and though the deceased struck the first blow.”
3d. “ If the dagger fell from the hand of the prisoner, “ or he threw it down after it was unsheathed, and he had 11 used it to beat the deceased, and while the prisoner was “ fighting! with the deceased ; and if; while the prisoner “ continued to fight with the deceased, and the prisoner *255■“ was not necessarily defending himself from the loss of £t life, or great personal harm, or just apprehension there- “ of, the deceased fell upon the dagger in consequence of “ a blow or violence offered by the prisoner, and so receiv- “ ed the mortal wound, it may be
4th. “ That although the wound be charged in the in- “ dictment to have been given with a weapon held in the “ hand of the prisoner, yet he may be convicted of the “ offence charged in the indictment, though the Jury should “ believe he came to his death in the manner last sup- “ posed.”*